DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-202603 to Ban (Ban hereinafter, copy and machine translation provided on 10 May 2022) in view of JP S52-21410 (D2 hereinafter, copy provided on 10 May 2022).
Regarding claims 1 and 16, Ban teaches a multiple stage vacuum pump (10) with an inter-stage coupling (341) between the first (P1) and second (P2) stages thereof, the coupling comprising: a first, upper (Fig. 8) coupling face configured to be received by a first adjacent stage (P1) of the multi-stage vacuum pump; a second, lower (Fig. 8) coupling face configured to be received by a second adjacent stage of the multi-stage vacuum pump; and a bypass comprising: an inlet aperture (from 311b), formed in the first coupling face, a bypass outlet aperture  (end of 341b feeding into line 338), and a conduit (341b) having a valve (351) configured to selectively fluidly couple the inlet aperture with the outlet aperture, wherein each of the first and second coupling faces comprises a plate (e.g. flat surface, see Fig. 8) configured to seal an end of the respective adjacent stage of the multi-stage vacuum pump.  Ban further teaches that the bypass conduit (341b) is housed within the interstage coupling (341) between the first, upper face and the second, lower face.  Ban does not teach recirculation, relying instead on bypass and exhaust of fluid to ambient to reduce power loss (paragraph 3).  D2 teaches another vacuum pump generally and particularly teaches the use of a recirculation passage with a recirculation inlet (8) and a recirculation outlet (7) which are formed in the same face of a recirculator (9) and which are selectively coupled by a valve (11).  D2 teaches that this recirculation feature serves to prevent overload while maintaining containment of the process fluid (applicant’s machine translation, page 1, last paragraph).  Therefore, it would have been obvious to one of ordinary skill in the art to alter the bypass of Ban to feed into the suction line of the first stage in order to prevent overload while maintaining containment of the process fluid as taught by D2 instead of venting it as taught by Ban.  This would require providing a new passage from the coupling face in the first stage pump (P1) to the inlet thereof (similar to passage 6 of D2) and rerouting the bypass outlet aperture (of 341b) into the new passage.
Regarding claim 4, Ban teaches that the inlet aperture is located for fluid communication with an exhaust (311b) of the first stage and D2 teaches coupling with the inlet (analogous to 311a of Ban).
Regarding claims 5-7, Ban teaches sequential communication from the first stage exhaust (311b) to the second stage (P2) inlet (311a) via apertures located as claimed via a transfer conduit (341a) that shares a part of the recirculation conduit.
Regarding claim 8, Ban teaches a pressure activated valve (351) which opens in response to a selected pressure differential (paragraph ~55).
Regarding claim 9, Ban teaches a valve member (52) operating as claimed.  The examiner holds that it would have been obvious to use either of the valve structures disclosed by Ban or D2 in the combined apparatus as either would function as needed to provide the selective recirculation function.  Effectively, Ban as previously modified teaches the apparatus of claim 9 save for the structure of the valve member.  D2 teaches another bypass valve for a compressor which operates according to the same principle of fluid and spring biases as that of Ban.  Accordingly, it would have been obvious as a matter of the simple substitution of one compressor bypass valve for another to utilize the valve of D2 in the interstage coupling of Ban.
Regarding claim 10, at a minimum, D2 teaches angular translation to open a valve member.
Regarding claim 11, D2 teaches a valve piston (11).
Regarding claim 12, D2 teaches that the valve is displaced by rotation (around 12).
Regarding claim 13, D2 teaches a hinged flap.
Regarding claim 14, D2 teaches a bias (see spring on shaft 12 in final figure).
Regarding claim 17, Ban teaches the pump utilized in the method, and implicitly teaches coupling the various elements thereof together.  Therefore, provision of the pump of Ban as modified in view of D2 would meet the limitations of the method.

Response to Arguments
Applicant's arguments filed 9 September 2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  For example, it is not persuasive to argue that D2 does not teach an inter-stage coupling comprising a recirculatory, as an inter-stage coupling is taught by Ban.
With respect to the argument that the proposed combination would render D2 inoperable for it’s intended purpose, this does not reach to the modification actually outlined herein.  The apparatus of D2 is being used to teach a modification to that of Ban, not the other way around.  Applicant makes no argument that the modification of Ban would render it inoperable or in any way change its principle of operation.  As such the examiner concludes that no error is present in the rejection.
With respect to the argument that the examiner citing to Ban to teach elements of the recirculatory, the examiner has endeavored to more clearly set forth the combination being proposed.  Ban, unmodified, teaches a passage (341b) which is utilized to divert a vacuum pump discharge flow away from the second stage to instead be exhausted to the ambient atmosphere, the diversion serving to reduce overload (i.e. excess power consumption).  This passage is housed within the inter-stage coupling (341) of Ban as claimed.  D2, then, teaches a passage (from 8 to 7) which diverts a vacuum pump discharge flow to an inlet thereof, the diversion serving to reduce power consumption while retaining containment of the process gas.  Therefore, holding the two references in hand, one of ordinary skill in the art would have plainly seen that instead of venting the bypass flow of Ban to atmosphere as taught, such bypass flow could instead by routed to the inlet of the first stage (i.e. the stage from which the flow is exhausted) and would further have seen that such routing would have the advantageous effect of containing the process gas, or preventing contamination of the ambient atmosphere.  Since D2 teaches that the passage inlet and outlet are in the same face, being routed to the same housing, it would have been obvious to one of ordinary skill in the art to do the same in the modification, since the flow which, prior to the modification, would have been exhausted to atmosphere is instead routed back into the housing of the first stage which is already connected to the inter-stage coupling at the first coupling face.  In view of the above, the examiner holds that no contradiction regarding the teaching of recirculation is included in the proposed combination and element mapping.
In view of the above, the examiner concludes that the claimed invention would have been obvious to one of ordinary skill in the art at the time of filing.  If applicant desires clarification on any of the points raised above, the examiner is willing to conduct an interview to discuss such points at a time of mutual convenience.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        22 September 2022